UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 26, 2011 CITIZENS BANCORP OF VIRGINIA, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 000-50576 (Commission File Number) 20-0469337 (I.R.S. Employer Identification No.) 126 South Main Street Blackstone, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (434) 292-7221 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. Citizens Bancorp of Virginia, Inc. (the “Company”) held its Annual Meeting of Shareholders on May 26, 2011 (the “Annual Meeting”).At the Annual Meeting, the shareholders of the Company elected eleven directors to serve for one-year terms and ratified the Company’s appointment of Yount, Hyde & Barbour, P.C. as the Company’s independent auditors for 2011.The voting results for each proposal are as follows: 1. To elect eleven directors to serve for terms of one year each expiring at the 2012 annual meeting of shareholders For Withheld Broker Non-Vote Frank P. Beale Joseph D. Borgerding William D. Coleburn Roy C. Jenkins, Jr. Joseph F. Morrissette E. Walter Newman, Jr. Charles F. Parker, Jr. Timothy R. Tharpe Jo Anne Scott Webb Samuel H. West Jerome A. Wilson III 2. To ratify the Board of Directors’ selection of Yount, Hyde & Barbour, P.C. as independent public accountants to audit the books and accounts of the Company forfiscal year 2011. For Against Abstain Item 8.01 Other Events. On May 27, 2011, the Company issued a press release announcing the results of the Annual Meeting. A copy of the press release is being furnished as an exhibit to this report and is incorporated by reference into this Item 8.01. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release dated May 27, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CITIZENS BANCORP OF VIRGINIA, INC. (Registrant) Date:May 27, 2011 By: /s/ Ronald E. Baron Ronald E. Baron Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release dated May 27, 2011.
